DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The Applicant’s election with traverse of Specie 25 which corresponds to claims 1, 3, 8-13, 15, 17, 20 and 37-38 in the reply filed on 10/11/2021 is acknowledged.

The Applicant argues that the restriction is improper because the special technical features of “the second device take a part of the direct current optical signal with the first wavelength as a LO light for coherent reception, perform coherent frequency mixing between the LO light and the modulated optical signal with the second wavelength, and demodulate the modulated optical signal with the second wavelength” are not shared technical features that are already known in the prior art. However, the Examiner respectfully disagrees with this statement because these special technical features are known in the prior art. More specifically, Jia et al (US Pub 20170294966) Fig 1 teaches a second device 106 that takes a part of an optical signal (continuous wave CW) with a first wavelength (ch1’) as a LO light for coherent reception (i.e. at 152), performs coherent frequency mixing between the LO light and a modulated optical signal with a second wavelength (ch1), and demodulates the modulated optical signal with the second wavelength (ch1).  The Applicant also argues that the special technical features of “the first device takes a part of the direct current optical signal with the first wavelength in the optical signal in the first direction as a LO light for coherent reception, performs coherent frequency mixing between the LO light and the optical signal in the second direction, and demodulates the optical signal in the second direction; the first optical transmitter in the first device is configured to generate an optical signal to be modulated, wherein the optical signal to be modulated comprises the direct current optical signal with the first wavelength and a direct current optical signal with the second wavelength” are not shared technical features that are already known in the prior art. However, the Examiner respectfully disagrees with this statement because these special technical features are known in the prior art. More specifically, Qian et al (US Pub 20100215368) Fig 4 teaches a first device 450 that takes a part of an optical signal with a first wavelength (ʎ1) in an optical signal (i.e. via ʎ1, ʎ2) in a first direction (downstream) as a LO light for coherent reception (i.e. at 410), performs coherent frequency mixing between the LO light and an optical signal (i.e. via ʎ1) in a second direction (upstream) and demodulates the optical signal (i.e. via ʎ1) in the second direction (upstream), a first optical transmitter (402, 404) generates an optical signal to be modulated and the optical signal to be modulated and comprises the optical signal with the first wavelength (ʎ1) and an optical signal with a second wavelength (ʎ2). Therefore, since the shared technical features are known in the prior art there is currently a lack of unity of invention (a posteriori). Here, the shared technical features are not special shared technical features because they do not make a contribution over the prior art. Thus, for at least these reasons, a restriction based on the standard of “unity of invention” is still proper.

Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-13, 15, 17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 10, 11 and 12 recite the limitation “second transceiver unit”. However, it is not clear what the first transceiver unit is. The claims require a second transceiver unit but there is no previous disclosure of a first transceiver unit. Thus, this limitation makes the claims indefinite.

Claims 10, 12-13 and 20 recite the limitation “second coherent receiver”. However, it is not clear what the first coherent receiver is. The claims require a second coherent receiver but there is no previous disclosure of a first coherent receiver. Thus, this limitation makes the claims indefinite.

Claims 12-13, 15, 17 recite the limitation “second optical transmitter”. However, it is not clear what the first optical transmitter is. The claims require a second optical transmitter 

Claim 13 recites the limitation “second splitter”. However, it is not clear what the first splitter is. The claim requires a second splitter but there is no previous disclosure of a first splitter. Thus, this limitation makes the claim indefinite.

Claims 17 recites the limitation “third optical modulator”. However, it is not clear what the first/second optical modulators are. The claim requires a third optical modulator but there is no previous disclosure of first/second optical modulators. Thus, this limitation makes the claim indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 rejected under 35 U.S.C. 103 as being unpatentable over Qian et al (US Pub 20100215368) in view of Hayashi et al (US Pat 7421211).


Regarding claim 1, Qian discloses a coherent detection implementing apparatus, comprising:   
a first transceiver unit, configured to send an optical signal in a first direction to a second device, and receive an optical signal in a second direction from the second device, wherein the optical signal in the first direction comprises an optical signal with a first wavelength and a modulated optical signal with a second wavelength, and the optical signal in the second direction comprises a modulated optical signal with the first wavelength (Fig 4, where a first transceiver unit 450 sends an optical signal (i.e. via ʎ1, ʎ2) in a first direction (downstream) to a second device 430, and receives an optical signal (i.e. via ʎ1) in a second direction (upstream) from the second device 430, the optical signal (i.e. via ʎ1, ʎ2) in the first direction (downstream) comprises an optical signal (continuous wave CW) with a first wavelength (ʎ1) and a modulated optical signal with a second wavelength (ʎ2), and the optical signal (i.e. via ʎ1) in the second direction (upstream) comprises a modulated optical signal with the first wavelength (ʎ1)); and  
a first coherent receiver, connected with the first transceiver unit, and configured to take a part of the optical signal with the first wavelength in the optical signal in the 
wherein the first transceiver unit comprises a first optical transmitter, a modulation and splitting subunit and an interface subunit that are connected successively (Fig 4, where the first transceiver unit 450 comprises a first optical transmitter (402, 404), a modulation and splitting subunit (403, 464) and an interface subunit (406) that are connected successively), wherein the first optical transmitter is configured to generate an optical signal to be modulated, wherein the optical signal to be modulated comprises the optical signal with the first wavelength and an optical signal with the second wavelength (Fig 4, where the first optical transmitter (402, 404) generates an optical signal to be modulated and the optical signal to be modulated comprises the optical signal (continuous wave CW) with the first wavelength (ʎ1) and an optical signal (continuous wave CW) with the second wavelength (ʎ2));  
the modulation and splitting subunit is configured to modulate the optical signal with the second wavelength in the optical signal to be modulated to obtain the modulated optical signal with the second wavelength (Fig 4, where the modulation and 
the interface subunit is configured to take the optical signal with the first wavelength and the modulated optical signal with the second wavelength as the optical signal in the first direction, and send the optical signal in the first direction to the second device (Fig 4, where the interface subunit (406) takes the optical signal (continuous wave CW) with the first wavelength (ʎ1) and the modulated optical signal with the second wavelength (ʎ2)  as the optical signal (i.e. via ʎ1, ʎ2) in the first direction (downstream) and sends the optical signal in the first direction (downstream) to the second device 430); and  
receive the optical signal in the second direction from the second device and send the optical signal in the second direction to the first coherent receiver (Fig 4, where the interface subunit (406) receives the optical signal (i.e. via ʎ1) in the second direction (upstream) from the second device 430 and sends the optical signal (i.e. via ʎ1) in the second direction (upstream) to the first coherent receiver 410).   
Qian fails to explicitly disclose the optical signal (continuous wave CW) with the first wavelength (ʎ1) being a direct current optical signal and the optical signal (continuous wave CW) with the first wavelength (ʎ2) being a direct current optical signal.  
However, Hayashi discloses 

Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of the optical signals (continuous wave CW) with the first and second wavelengths (ʎ1, ʎ2) as described in Qian, with the teachings of the optical signal (continuous wave CW) (e.g. from 200 or 206) as described in Hayashi. The motivation being is that as shown an optical signal (continuous wave CW) (e.g. from 200 or 206) with a first wavelength can be a direct current (DC) optical signal and one of ordinary skill in the art can implement this concept into the optical signals (continuous wave CW) with the first and second wavelengths (ʎ1, ʎ2) as described in Qian and better show and illustrate that the optical signal (continuous wave CW) with the first wavelength (ʎ1) is a direct current (DC) optical signal and the optical signal (continuous wave CW) with the second wavelength (ʎ2) is a direct current (DC) optical signal i.e. in order to provide an optical carrier signal for performing optical modulation and which modification is a simple implementation of a known concept of a known optical signal (continuous wave CW) into other optical signals (continuous wave CW) for better clarifying its structure and/or operation and which combination yields predictable results.    

Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over Qian et al (US Pub 20100215368) in view of Hayashi et al (US Pat 7421211) in further view of Gripp et al (US Pub 20150381285).

Regarding claim 8, Qian as modified by Hayashi fails to explicitly disclose the apparatus wherein the first transceiver unit further comprises a polarization rotator; the 
	However, Gripp discloses 
a first receiver unit further comprises a polarization rotator (Fig 1, paragraph [21] where a first receiver unit 100 comprises a polarization rotator (e.g. 130)); 
the polarization rotator is respectively connected with a first coherent receiver and an interface subunit, and is configured to perform polarization conversion on an optical signal in a second direction, and send the optical signal in the second direction to the first coherent receiver (Fig 1, paragraph [21] where the polarization rotator (e.g. 130) is respectively connected with a first coherent receiver (e.g. at 105) and an interface subunit (e.g. at 110), and performs polarization conversion on an optical signal in a second direction (upstream), and sends the optical signal in the second direction (upstream) to the first coherent receiver (e.g. at 105)).    
Therefore, it would have been obvious to one of ordinary skill in the art to modify the first coherent receiver 410 as described in Qian as modified by Hayashi, with the teachings of the polarization rotator (e.g. 130) as described in Gripp. The motivation being is that as shown a first receiver unit 100 can comprise a polarization rotator (e.g. 130) between a first coherent receiver (e.g. at 105) and an interface subunit (e.g. at 110), and can send a polarization converted optical signal in a second direction (upstream) to the first coherent receiver (e.g. at 105) and one of ordinary skill in the art can implement this concept into the first coherent receiver 410 as described in Qian as .  

Claim 9 rejected under 35 U.S.C. 103 as being unpatentable over Qian et al (US Pub 20100215368) in view of Hayashi et al (US Pat 7421211) in further view of Naito et al (US Pat 5052051).

Regarding claim 9, Qian as modified by Hayashi fails to explicitly disclose the apparatus wherein the first coherent receiver comprises: a first optical coupler, a polarization splitter, a first photoelectric detector, a second photoelectric detector and a signal processing module; the polarization splitter is respectively connected with the first optical coupler, the first photoelectric detector and the second photoelectric detector; the signal processing module is respectively connected with the first photoelectric detector and the second photoelectric detector;  the first optical coupler is configured to perform coherent frequency mixing between the LO light and the optical signal in the second direction to generate a frequency mixed optical signal; the polarization splitter is configured to split the frequency mixed optical signal into polarization optical signals in two directions, send the polarization optical signal in X direction to the first photoelectric 
	However, Naito discloses 
a first coherent receiver comprising a first optical coupler, a polarization splitter, a first photoelectric detector, a second photoelectric detector and a signal processing module (Fig 2, where a coherent receiver comprises a first optical coupler 21, a polarization splitter 23, a first photoelectric detector 24, a second photoelectric detector 25 and a signal processing module (26, 27)); 
the polarization splitter is respectively connected with the first optical coupler, the first photoelectric detector and the second photoelectric detector (Fig 1, where the polarization splitter 23 is respectively connected with the first optical coupler 21, the first photoelectric detector 24 and the second photoelectric detector 25); 
the signal processing module is respectively connected with the first photoelectric detector and the second photoelectric detector (Fig 1, where the signal processing module (26, 27) is respectively connected with the first photoelectric detector 24 and the second photoelectric detector 25);   

the polarization splitter is configured to split the frequency mixed optical signal into polarization optical signals in two directions, send the polarization optical signal in X direction to the first photoelectric detector, and send the polarization optical signal in Y direction to the second photoelectric detector (Fig 2, where the polarization splitter 23 is configured to split the frequency mixed optical signal into polarization optical signals in two directions, send the polarization optical signal in X direction to the first photoelectric detector 24, and send the polarization optical signal in Y direction to the second photoelectric detector 25);  
the first photoelectric detector is configured to convert the polarization optical signal in the X direction into a first electrical signal, and send the first electrical signal to the signal processing module (Fig 2, where the first photoelectric detector 24 is configured to convert the polarization optical signal in the X direction into a first electrical signal, and send the first electrical signal to the signal processing module (26, 27)); 
the second photoelectric detector is configured to convert the polarization optical signal in the Y direction into a second electrical signal, and send the second electrical signal to the signal processing module (Fig 2, where the second photoelectric detector 25 is configured to convert the polarization optical signal in the Y direction into a second 
the signal processing module is configured to perform Digital Signal Processing (DSP) to the first electrical signal and the second electrical signal to demodulate the optical signal in the second direction (Fig 2, where the signal processing module (26, 27) is configured to perform processing to the first electrical signal and the second electrical signal to demodulate the optical signal in the second direction and it is known in the art that a signal processing module (26, 27) performs digital signal processing (DSP)).  
Therefore, it would have been obvious to one of ordinary skill in the art to modify the first coherent receiver 410 as described in Qian as modified by Hayashi, with the teachings of the coherent receiver as described in Naito. The motivation being is that as shown a coherent receiver can comprise a first optical coupler 21, a polarization splitter 23, a first photoelectric detector 24, a second photoelectric detector 25 and a signal processing module (26, 27) and one of ordinary skill in the art can implement this concept into the first coherent receiver 410 as described in Qian as modified by Hayashi and have the coherent receiver 410 comprise a first optical coupler 21, a polarization splitter 23, a first photoelectric detector 24, a second photoelectric detector 25 and a signal processing module (26, 27) i.e. as an alternative so as to perform optical demodulation by using a different technique of coherent detection and which modification is a simple substitution of a known coherent receiver for another, namely, for the same purpose i.e. to demodulate optical signals and for optimization and which modification yields predictable results.   

Claims 10-12 and 37 rejected under 35 U.S.C. 103 as being unpatentable over Jia et al (US Pub 20170294966) in view of Hayashi et al (US Pat 7421211).

Regarding claim 10, Jia discloses a coherent detection implementing apparatus, comprising: 
a second transceiver unit, configured to receive an optical signal in a first direction from a first device, wherein the optical signal in the first direction comprises an optical signal with a first wavelength and a modulated optical signal with a second wavelength (Fig 1, where a second transceiver unit 106 receives an optical signal (i.e. via ch1 and ch1’) in a first direction (downstream) from a first device 102, the optical signal (i.e. via ch1 and ch1’) in the first direction (downstream) comprises an optical signal (continuous wave CW) with a first wavelength (ch1’) and a modulated optical signal with a second wavelength (ch1)); 
a second coherent receiver, connected with the second transceiver unit, and configured to take a part of the optical signal with the first wavelength as a Local Oscillator (LO) light for coherent reception, perform coherent frequency mixing between the LO light and the modulated optical signal with the second wavelength, and demodulate the modulated optical signal with the second wavelength (Fig 1, where a receiver 150 has a second coherent receiver 152 connected with the second transceiver unit 106 and takes a part of the optical signal (continuous wave CW) with the first wavelength (ch1’) as a LO light for coherent reception, performs coherent frequency mixing between the LO light and the modulated optical signal with the second 
Jia fails to explicitly disclose the optical signal (continuous wave CW) with the first wavelength (ch1’) being a direct current optical signal. 
However, Hayashi discloses 
an optical signal with a first wavelength being a direct current optical signal (Fig 2, col 4 lines 50-51, lines 66-67 where an optical signal (continuous wave CW) (e.g. from 200 or 206) with a first wavelength is a direct current (DC) optical signal).   
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of the optical signal (continuous wave CW) with the first wavelength (ch1’) as described in Jia, with the teachings of the optical signal (continuous wave CW) (e.g. from 200 or 206) as described in Hayashi. The motivation being is that as shown an optical signal (continuous wave CW) (e.g. from 200 or 206) with a first wavelength can be a direct current (DC) optical signal and one of ordinary skill in the art can implement this concept into the optical signal (continuous wave CW) with the first wavelength (ch1’) as described in Jia and better show and illustrate that the optical signal (continuous wave CW) with the first wavelength (ch1’) is a direct current (DC) optical signal i.e. in order to provide an optical signal for performing optical modulation and which modification is a simple implementation of a known concept of a known optical signal (continuous wave CW) into another optical signal (continuous wave CW) for better clarifying its structure and/or operation and which combination yields predictable results.  

Regarding claim 11, Jia as modified by Hayashi also discloses the apparatus wherein the second transceiver unit is further configured to modulate the other part of the direct current optical signal with the first wavelength to generate a modulated optical signal with the first wavelength, and send the modulated optical signal with the first wavelength to the first device as an optical signal in a second direction (Jia Fig 1, where the second transceiver unit 106 modulates (i.e. at 164) the other part of the optical signal (continuous wave CW) with the first wavelength (ch1’) to generate a modulated optical signal with the first wavelength (ch1’), and sends the modulated optical signal with the first wavelength (ch1’) to the first device 102 as an optical signal in a second direction (upstream)).  
  
Regarding claim 12, Jia as modified by Hayashi also discloses the apparatus wherein the second transceiver unit comprises a transceiver subunit and a second optical transmitter that are connected (Jia Fig 1, where the second transceiver unit 106 comprises a transceiver subunit (158, 162) and a second optical transmitter 164 that are connected);  
the transceiver subunit is configured to receive the optical signal in the first direction from the first device, send a part of the direct current optical signal with the first wavelength to the second coherent receiver, send the other part of the direct current optical signal with the first wavelength to the second optical transmitter, and receive the modulated optical signal with the first wavelength sent by the second optical transmitter, and send the modulated optical signal with the first wavelength to the first device (Jia Fig 1, where the transceiver subunit (158, 162) receives the optical signal (i.e. via ch1 
the second optical transmitter is configured to modulate the other part of the direct current optical signal with the first wavelength to generate the modulated optical signal with the first wavelength (Jia Fig 1, where the second optical transmitter 164 modulates the other part of the optical signal (continuous wave CW) with the first wavelength (ch1’) to generate the modulated optical signal with the first wavelength (ch1’)).  
 
Regarding claim 37, Jia discloses a coherent detection implementing method, comprising:  
sending, by a first device, an optical signal in a first direction to a second device, wherein the optical signal in the first direction comprises an optical signal with a first wavelength and a modulated optical signal with a second wavelength (Fig 1, where a first device 102 sends an optical signal (i.e. via ch1 and ch1’) in a first direction (downstream) to a second device 106, the optical signal (i.e. via ch1 and ch1’) in the first direction (downstream) comprises an optical signal (continuous wave CW) with a first wavelength (ch1’) and a modulated optical signal with a second wavelength (ch1)); 

Jia fails to explicitly disclose the optical signal (continuous wave CW) with the first wavelength (ch1’) being a direct current optical signal. 
However, Hayashi discloses 
an optical signal with a first wavelength being a direct current optical signal (Fig 2, col 4 lines 50-51, lines 66-67 where an optical signal (continuous wave CW) (e.g. from 200 or 206) with a first wavelength is a direct current (DC) optical signal).   
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of the optical signal (continuous wave CW) with the first wavelength (ch1’) as described in Jia, with the teachings of the optical signal (continuous wave CW) (e.g. from 200 or 206) as described in Hayashi. The motivation being is that as shown an optical signal (continuous wave CW) (e.g. from 200 or 206) .  

Claim 13 rejected under 35 U.S.C. 103 as being unpatentable over Jia et al (US Pub 20170294966) in view of Hayashi et al (US Pat 7421211) in further view of Saito et al (US Pub 20170126315).

Regarding claim 13, Jia as modified by Hayashi also discloses the apparatus wherein the transceiver subunit comprises a signal splitting and fiber module (Jia Fig 1, where the transceiver subunit comprises a signal splitting and fiber module (174, 108)); 
the signal splitting and fiber module comprises a second splitter and an optical fiber that are connected (Jia Fig 1, where the signal splitting and fiber module (174, 108) comprises a second splitter 174 and an optical fiber 108 that are connected);  
the second splitter is configured to split the optical signal in the first direction into two beams, one of which is the direct current optical signal with the first wavelength and the other of which is the modulated optical signal with the second wavelength, send the direct current optical signal with the first wavelength to the optical amplifier, and send the modulated optical signal with the second wavelength to the second coherent 
or, 
the optical fiber is configured to output the optical signal in the first direction to the second splitter (Jia Fig 1, where the optical fiber 108 is configured to output the optical signal (i.e. via ch1 and ch1’) in the first direction (downstream) to the second splitter 174); the second splitter is configured to split the optical signal in the first direction into two beams, one of which is the direct current optical signal with the first wavelength and the other of which is the modulated optical signal with the second wavelength, output a part of the direct current optical signal with the first wavelength to the second coherent receiver as the LO light for coherent reception, output the other part of the direct current optical signal with the first wavelength to the second optical transmitter, and output the modulated optical signal with the second wavelength to the second coherent receiver (Jia Fig 1, where the second splitter 174 is configured to split the optical signal (i.e. via ch1 and ch1’) in the first direction (downstream) into two beams, one of which is the optical signal (continuous wave CW) with the first wavelength (ch1’) and the other of which is the modulated optical signal with the second wavelength (ch1), output a part of the optical signal (continuous wave CW) with the first wavelength (ch1’) to the second coherent receiver 152 as the LO light for coherent reception, output the other part of the optical signal (continuous wave CW) with the first 
Jia as modified by Hayashi fails to explicitly disclose the optical fiber 108 having an optical amplifier, and the optical amplifier being configured to perform power amplification to the optical signal in the first direction.
However, Saito discloses
an optical fiber having an optical amplifier, and the optical amplifier being configured to perform power amplification to an optical signal in a first direction (Fig 1, where an optical fiber 30 has an optical amplifier 14, and the optical amplifier 14 is configured to perform power amplification to an optical signal in a first direction (downstream)).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the optical fiber 108 as described in Jia as modified by Hayashi, with the teachings of the optical fiber 30 as described in Saito. The motivation being is that as shown an optical fiber 30 can have an optical amplifier 14 that is configured to perform power amplification to an optical signal in a first direction (downstream) and one of ordinary skill in the art can implement this concept into the optical fiber 108 as described in Jia as modified by Hayashi and have the optical fiber 108 with an optical amplifier 14 that is configured to perform power amplification to the optical signal (i.e. via ch1 and ch1’) in the first direction (downstream)  i.e. as an alternative so as to perform amplification in order to increase optical power for obtaining better signal quality and which modification is a simple implementation of a known concept of a known optical fiber 30 into another .  
 
Claim 17 rejected under 35 U.S.C. 103 as being unpatentable over Jia et al (US Pub 20170294966) in view of Hayashi et al (US Pat 7421211) in further view of Beckett et al (US Pub 20100111533).

Regarding claim 17, Jia as modified by Hayashi also discloses the apparatus wherein the second optical transmitter comprises a third optical modulator (Jia Fig 1, where the second optical transmitter 164 comprises a third optical modulator).  
Jia as modified by Hayashi fails to explicitly disclose the third optical modulator is a reflective optical modulator.
However, Beckett discloses
an optical modulator is a reflective optical modulator (Fig 1, paragraph [8] where an optical modulator 30 is a reflective optical modulator). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the second optical transmitter 164 as described in Jia as modified by Hayashi, with the teachings of the optical modulator 30 as described in Beckett. The motivation being is that as shown an optical modulator 30 can be a reflective optical modulator and one of ordinary skill in the art can implement this concept into the second optical transmitter 164 as described in Jia as modified by Hayashi and have the second optical transmitter 164 with an optical modulator 30 that is a reflective optical modulator i.e. as an alternative so as to perform modulation using another known technique that uses reflection and which modification is a simple implementation of a known concept of a .  

Claim 20 rejected under 35 U.S.C. 103 as being unpatentable over Jia et al (US Pub 20170294966) in view of Hayashi et al (US Pat 7421211) in further view of Naito et al (US Pat 5052051).


Regarding claim 20, Jia as modified by Hayashi fails to explicitly disclose the apparatus wherein the second coherent receiver comprises:  a first optical coupler, a polarization splitter, a first photoelectric detector, a second photoelectric detector and a signal processing module; the polarization splitter is respectively connected with the first optical coupler, the first photoelectric detector and the second photoelectric detector; the signal processing module is respectively connected with the first photoelectric detector and the second photoelectric detector;  the first optical coupler is configured to perform coherent frequency mixing between the LO light and the modulated optical signal with the second wavelength to generate a frequency mixed optical signal; the polarization splitter is configured to split the frequency mixed optical signal into polarization optical signals in two directions, send the polarization optical signal in X direction to the first photoelectric detector, and send the polarization optical signal in Y direction to the second photoelectric detector; the first photoelectric detector is configured to convert the polarization optical signal in the X direction into a first electrical signal, and send the first electrical signal to the signal processing module; the second photoelectric detector is configured to convert the polarization optical signal in the Y direction into a second electrical signal, and send the second electrical signal to the signal processing module; and the signal processing module is configured to 
However, Naito discloses 
a first coherent receiver comprising a first optical coupler, a polarization splitter, a first photoelectric detector, a second photoelectric detector and a signal processing module (Fig 2, where a coherent receiver comprises a first optical coupler 21, a polarization splitter 23, a first photoelectric detector 24, a second photoelectric detector 25 and a signal processing module (26, 27)); 
the polarization splitter is respectively connected with the first optical coupler, the first photoelectric detector and the second photoelectric detector (Fig 1, where the polarization splitter 23 is respectively connected with the first optical coupler 21, the first photoelectric detector 24 and the second photoelectric detector 25); 
the signal processing module is respectively connected with the first photoelectric detector and the second photoelectric detector (Fig 1, where the signal processing module (26, 27) is respectively connected with the first photoelectric detector 24 and the second photoelectric detector 25);   
the first optical coupler is configured to perform coherent frequency mixing between an LO light and an optical signal in a second direction to generate a frequency mixed optical signal (Fig 2, where the first optical coupler 21 is configured to perform coherent frequency mixing between an LO light and an optical signal in a second direction to generate a frequency mixed optical signal); 

the first photoelectric detector is configured to convert the polarization optical signal in the X direction into a first electrical signal, and send the first electrical signal to the signal processing module (Fig 2, where the first photoelectric detector 24 is configured to convert the polarization optical signal in the X direction into a first electrical signal, and send the first electrical signal to the signal processing module (26, 27)); 
the second photoelectric detector is configured to convert the polarization optical signal in the Y direction into a second electrical signal, and send the second electrical signal to the signal processing module (Fig 2, where the second photoelectric detector 25 is configured to convert the polarization optical signal in the Y direction into a second electrical signal, and send the second electrical signal to the signal processing module (26, 27))); 
the signal processing module is configured to perform Digital Signal Processing (DSP) to the first electrical signal and the second electrical signal to demodulate the optical signal in the second direction (Fig 2, where the signal processing module (26, 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the second coherent receiver 152 as described in Jia as modified by Hayashi, with the teachings of the coherent receiver as described in Naito. The motivation being is that as shown a coherent receiver can comprise a first optical coupler 21, a polarization splitter 23, a first photoelectric detector 24, a second photoelectric detector 25 and a signal processing module (26, 27) and one of ordinary skill in the art can implement this concept into the second coherent receiver 152 as described in Jia as modified by Hayashi and have the second coherent receiver 152 comprise a first optical coupler 21, a polarization splitter 23, a first photoelectric detector 24, a second photoelectric detector 25 and a signal processing module (26, 27) i.e. as an alternative so as to perform optical demodulation by using a different technique of coherent detection and which modification is a simple substitution of a known coherent receiver for another, namely, for the same purpose i.e. to demodulate optical signals and for optimization and which modification yields predictable results.  
 
Claim 38 rejected under 35 U.S.C. 103 as being unpatentable over Jia et al (US Pub 20170294966) in view of Hayashi et al (US Pat 7421211) in further view of Qian et al (US Pub 20100215368).

Regarding claim 38, Jia as modified by Hayashi also discloses the method further comprising:

receiving, by the first device, the optical signal in the second direction from the second device, performing, by the first device, coherent frequency mixing between a LO light and the optical signal in the second direction, and demodulating, by the first device, the optical signal in the second direction (Jia Fig 1, where the first device 102 receives the optical signal in the second direction (upstream) from the second device 106, performs coherent frequency mixing (i.e. at 140) between a LO light and the optical signal in the second direction (upstream), and demodulates the optical signal in the second direction (upstream)).
Jia as modified by Hayashi fails to explicitly disclose taking, by the first device, a part of the direct current optical signal with the first wavelength in the optical signal in the first direction as the LO light for coherent reception.
However, Qian discloses 
taking, by a first device, a part of an optical signal with a first wavelength in an optical signal in a first direction as an LO light for coherent reception (Fig 4, where a first device 450 takes a part of an optical signal (continuous wave CW) with a first 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the first device 102 as described in Jia as modified by Hayashi, with the teachings of the first device 450 as described in Qian. The motivation being is that as shown a first device 450 can take a part of an optical signal (continuous wave CW) with a first wavelength (ʎ1) in an optical signal (i.e. via ʎ1, ʎ2) in a first direction (downstream) as an LO light for coherent reception (i.e. at 410) and one of ordinary skill in the art can implement this concept into the first device 102 as described in Jia as modified by Hayashi and have the first device 102 take a part of the optical signal (continuous wave CW) with the first wavelength (ch1’) in the optical signal (i.e. via ch1, ch1’) in the first direction (downstream) as an LO light for coherent reception (i.e. at 140) i.e. as an alternative so as to perform optical demodulation by using a different technique of coherent detection and which modification is a simple substitution of a known coherent receiver for another, namely, for the same purpose i.e. to demodulate optical signals and for optimization and which modification yields predictable results.  
  

Allowable Subject Matter
Claims 3 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The closet prior art relevant to the Applicant’s disclosure is the following:

Campos (US Pat 9300399) and more specifically Fig 5.

Zhang et al (US Pub 20190393962) and more specifically Fig 4.

Dong et al (US Pub 20210067244) and more specifically Fig 6.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIBSON J SANCHEZ whose telephone number is (571)272-0868.  The examiner can normally be reached on Mon-Fri 10:00-6:00.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Kenneth Vanderpuye can be reached on 5712723078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/DIBSON J SANCHEZ/Primary Examiner, Art Unit 2636